Memorandum. The order of the Appellate Division should be reversed and a new trial ordered.
In face of the offer of defense counsel to stipulate that the photographs identified by the victim before trial had indeed been photographs of defendant, it was error to admit the police mug shots in question notwithstanding that some effort had been made by pasteovers to modify their appearance. Prejudice to defendant’s constitutional rights was inescapable (cf. United States v Harrington, 490 F2d 487).
We cannot agree on this record that such error was harmless under any of the tests for such error (People v Crimmins, 36 NY2d 230, 237-243) where the victim was the sole witness for the People and the reliance of the defense was on alibi testimony.